Appeal from order, Supreme Court, New York County, entered on June 2, 1977, dismissed, without costs and without disbursements, as subsumed in the judgment and reviewed on appeal therefrom. Judgment, Supreme Court, New York County, entered December 8, 1977, unanimously affirmed on the opinions of Bloom and Greenfield, JJ., at Trial Term. Respondents shall recover of appellants one bill of $60 costs and disbursements of this appeal. No opinion. Concur—Lupiano, J. P., Evans, Markewich and Sullivan, JJ.